Citation Nr: 1801097	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a right shoulder disability.

3. Entitlement to service connection for a left shoulder disability.

4. Entitlement to service connection for gout.

5. Entitlement to service connection for gastroesophageal reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1985 to November 1985.  He also had active duty service in the United States Air Force from October 1986 through August 1996 and again from November 2001 to August 2003.  

These matters come before the Board of Veterans' Appeals on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2017, the Veteran testified via videoconference before the undersigned Veterans Law Judge at a Board hearing.  A copy of that transcript is of record.

The issues of entitlement to service connection for a low back disability, a right shoulder disability, and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the July 2017 Board hearing, the Veteran indicated that he wished to withdraw his appeal as it pertained to the issues of service connection for GERD and gout.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal as it pertains to the issue of service connection for GERD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the appeal as it pertains to the issue of service connection for gout have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Claims 

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. § 20.204.  At the July 2017 Board hearing, the Veteran expressed his decision to withdraw his claims for service connection for GERD and gout.  Specifically, when questioned about the GERD claim, the Veteran stated, "I don't wish to pursue it any longer."  Similarly, when questioned about the gout claim, the Veteran stated, "I don't wish to pursue that either."  See Hearing Transcript, pp. 11-13.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).

Accordingly, the Board finds that the Veteran's withdrawal of the claims for service connection for GERD and gout was well informed; thus, the Board does not have jurisdiction to review these issues and the appeal, as it pertains to these two issues, is dismissed.





ORDER

The issue of entitlement to service connection for GERD is dismissed.

The issue of entitlement to service connection for gout is dismissed.


REMAND

Records Development

In written correspondence, the Veteran attests that he currently receives treatment for bilateral shoulder arthritis.  See Notice of Disagreement received April 24, 2012.  Available treatment records are silent for any ongoing treatment related to the Veteran's bilateral shoulders.  Upon remand, the AOJ should contact the Veteran to identify and obtain any outstanding treatment records related to treatment of his claimed disabilities.  

Addendum Opinion

The Veteran contends that during service, his intermittent low back pain was misdiagnosed as minor strains and spasms.  At the January 2011 VA examination, the clinician provided a negative nexus, claiming that the Veteran's in-service strains and spasms cannot cause his current degenerative changes.  However, that examiner also provided a diagnosis of residuals of lumbar strain which appear to reflect the assessment of the in-service symptoms.  There is no opinion addressing whether the Veteran has manifested a chronic lumbar strain disorder since service.  Upon remand, the AOJ should obtain an addendum opinion addressing the Veteran's contentions.





Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and with his help, identify and obtain all relevant outstanding private and VA treatment records and associate them with the claims file.

2. Upon completion of records development, obtain an addendum opinion regarding the nature and etiology of the Veteran's low back disability.  The claims folder should be made available to and reviewed by the medical professional.

Upon consideration of the evidence and examination of the Veteran, the clinician should respond to the following:

a) Identify the appropriate diagnosis or diagnoses of the in-service low back symptoms the Veteran experienced throughout his periods of active duty, to include consideration of the January 2011 VA examiner's apparent diagnosis of lumbar strain.

b) Whether it is at least as likely as not the Veteran's current low back disability was caused by or is otherwise etiologically related to his in-service diagnosis (or diagnoses), including whether his documented in-service history of recurrent episodes of back pain represented the onset of a low back disorder other than degenerative spondylosis (e.g., chronic low back strain).  

3. Upon completion of the above development and any additional development deemed necessary, readjudicate the issues on appeal.  If the claims remain adverse to the Veteran, he should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


